Citation Nr: 1628309	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for ischemic heart disease (previously claimed as coronary artery disease), for purposes of entitlement to retroactive benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran had active service from January 1968 to September 1969. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from  a May 2011 rating decision of the VA RO. 

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the Chicago, Illinois, RO.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal. 

Specifically, at the May 2016 hearing, the Veteran testified that he had sought private medical treatment from Dr. Wechter since 1996 and that he was hospitalized at Trinity in December 2011.  He also stated that Dr. Wechter had referred him to a cardiologist.  At a December 2010 VA examination, the Veteran asserted that he had an angiogram of his heart in about 1997 at the University of Chicago.  This issue must be remanded in order to obtain these records. 

Further, while the Veteran's electronic claims file reveals that his Social Security Administration (SSA) records were sent to VA via cd, and received in March 2011, it does not appear that the content of this cd was ever uploaded into the Veteran's electronic file.  Thus, these documents must be associated with the file.

Finally, the Board notes that the December 2010 VA examiner determined that there was no clinical evidence that the Veteran had ischemic heart disease.  However, the examiner did note that the Veteran had chronic poorly controlled hypertension.  In light of the fact that the Veteran has asserted that he has received pertinent medical treatment in the years since this examination, to include a 2011 hospitalization, the Board finds that a new VA examination should be conducted in order to properly assess this claim.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's records from SSA - received on a cd in March 2011 - are properly uploaded into the electronic claims file.

2. Send to the Veteran a letter requesting that he provide sufficient information and authorization to enable the RO to obtain his medical records from Dr. Wechter dating back to 1996, from the University of Chicago hospital dating back to 1997, from Trinity hospital dating back to 2011, and from any other specialty care provider or cardiologist (including the person he was referred to by Dr. Wechter).  Associate any records received, including negative responses, with the claims file.

3. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA heart examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  The examiner should then render opinions on the following:

a. Does the Veteran have ischemic heart disease?

b. Is it at least as likely as not that any diagnosed heart disease, including previously diagnosed hypertension, is proximately due to or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's service-connected diabetes mellitus, type II;

c. Is it at least as likely as not that the Veteran's previously diagnosed hypertension was caused by his active duty service, to include exposure to Agent Orange [simply stating hypertension is not on the presumptive list is not an adequate rationale]. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After he has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



